Case 20-10037-CSS Doci1 Filed 01/07/20 Page1of9

 
 

Fill in this information to identify the case:

 

United States Bankruptcy Court for the:

i
District of Delaware
{State}
Case number (if known): Chapter
(2) Check if this is an
amended filing

l

Official Form 205
Involuntary Petition Against a Non-Individual 42/16

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. !f you want to begin
a case against an individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. If
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor's name and case number (if

known).

ao identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed

4. Chapter of the Check one:

Bankruptcy Code
(J) Chapter 7

) Chapter 11

Ca Identify the Debtor

2. Debtor’s name

 

Tough Mudder Event Production Incorporated

 

 

3. Other names you know
the debtor has used in
the last 8 years

 

 

Include any assumed
names, trade names, or
doing business as names.

4. Debtor’s federal

Employer Identification 4) Unknown
Number (EIN) AT-240 6845
EIN

 

Principal place of business "Mailing address, if different

5. Debtor’s address

 

 

 

 

 

 

15 MetroTech Center
Number Street Number Street
P.O, Box
Brooklyn NY 11201)
City State ZIP Code City State ZIP Code

Location of principal assets, if different from
principal place of business

Kings County
County

 

Number Street

 

 

 

 

 

City State ZIP Code

Official Form 205 Involuntary Petition Against a Non-individual page 1

 
Case 20-10037-CSS Doci1 Filed 01/07/20 Page 2of9

Debtor Tough Mudder Event Production Incorporated Case number tinown)

Name

 

6. Debtor’s website (URL)

www.toughmudder.com

 

7. Type of debtor

Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
(J Partnership (excluding LLP)
CJ Other type of debtor. Specify:

 

 

8. Type of debtor’s
business

Check one:

( Health Care Business (as defined in 11 U.S.C. § 101(27A))
O Single Asset Reai Estate (as defined in 11 U.S.C. § 101(51B))
( Railroad (as defined in 11 U.S.C. § 101(44))

Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

( Commodity Broker (as defined in 11 U.S.C. § 101(6))

Q Clearing Bank (as defined in 11 U.S.C. § 781(3))

& None of the types of business listed.

C) unknown type of business.

 

9. To the best of your
knowledge, are any
bankruptcy cases
pending by or against
any partner or affiliate
of this debtor?

 

 

 

(J) No
Yes. Debtor_Tough Mudder Incorporated Relationship _ Affiliate
District Delaware Date filed O1/ 07/ 2020 case number, if known
MM/DD /YYYY
Debtor . Relationship
District Date filed Case number, if known,

MM/DD/YYYY

ee Report About the Case

 

10. Venue

Check one:

Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
business, or principal assets in this district longer than in any other district.

Qa bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.

 

11. Allegations

Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

At least one box must be checked:

The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
fide dispute as to liability or amount.

( within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
agent appointed or authorized to take charge of less than substantially all of the property of the
debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

 

12. Has there been a
transfer of any claim
against the debtor by or
to any petitioner?

 

&) No

(2 Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy
Rule 1003(a).

 

Official Form 205

involuntary Petition Against a Non-Individual page 2

 

 
 

 
Case 20-10037-CSS Doci1 Filed 01/07/20 Page 4of9

 

 

 

 

 

 

 

Debtor Tough Mudder Event Production Incorporated __ Case number yriosn)
Name

Name and mailing address of petitioner

Trademarc Associates Inc I ickhoff
Name Printed nama

Archer & Greiner, P.C.
ra Court

Number Street Firm name, if any

Bangor PA 300 Delaware Avenue, Suite 1100
Giy Slate ~ ZIP Code Number Street

g@tiimington _DE_—_:19801
Name and mailing address of petitioner's representative, Ifa any State ZIP Code
/y) f RC. hs % z L hy / Contact phone (302) 777-4350_ Email dcarickhoff@archerlaw.com

Name :

RS One y ry C F- Bar number 3715
Number Street Del

. State elaware

Bauer  [h-  [§013
Ciy ~ ZIP Code i
i declare under penalty of perjury that the foregoing Is true and correct, ; Pl \ oe
Executedon © QD? .
: MM ~ Signature of attorney _

beet bls
* ate signa 0 ¢ | ot (2920

  

 

Signature of

itioner or representative, Including representative's title

 

 

 

 

 

 

 

MM /DD /YYYY

 

 

Name and mailing address of petitioner

David Watkins Homes Inc.

Name

659 Wexford Drive
Number Street

 

IN
State

47905

Lafayette
as ZIP Code

City

Name and mailing address of petitloner’s representative, if any

 

Name

 

Number Street

 

State ZIP Code

City

| declare under penalty of perjury that the foregoing is true and correct. ;

*

Executedon oo
MM /DD /YYYY

x

Signature of petitioner or representative, including representative's title

 

 

David W. Carickhoff

Printed name

rP.C,

Firm name, if any

300 Delaware Avenue, Suite 1100

 

 

Number Street
Wilmington DE 19801
City - State ZIP Code

Contact phone (302) 777-4350 Email dcarickhoff@archerlaw.com|
3715

Bar number

Delaware

State

 

Signature of attorney

Date signed 2
MM /DD /YYYY

 

 

Official Form 205

~

involuntary Petition Against a Non-Individual

page 4

 

 
Case 20-10037-CSS Doci1 Filed 01/07/20 Page5of9

Debtor Tough Mudder Event Production Incorporated Case number (irknown)

Name

 

 

Name and mailing address of petitioner

 

 

 

 

 

 

Trademarc Associates Inc, . David W. Carickhoff
Name rinted name
Archer & Greiner, P.C.
880. Cara Court ;
Number Street Firm name, if any
Bangor PA 1801 300 Delaware Avenue, Suite 1100
City / State sols. Number Street

_Wilmington «DE —_19801

Name and mailing address of petitioner's representative, if any City State ZIP Code

Contact phone (302) 777-4350 Email dcarickhoff@archerlaw.com

 

Name

Bar number 3715

 

Number Street
State Delaware

 

City State ZIP Code
| declare under penalty of perjury that the foregoing is true and correct.

Executed on
MM /DD/YYYY

 

Signature of attorney

x

Signature of petitioner or representative, including representative's title

 

Date signed
MM /DD /YYYY

 

 

Name and mailing address of petitioner

David Watkins Homes Inc. David W. Carickhoff

Printed name

 

 

 

 

 

 

Name
659 Wexford Drive a Atcher & Greiner, P.C,
Number — Street ,
Lafayette IN 47905 300 Delaware Avenue, Suite 1100
City State ZIP Code Number Street
Wilmington DE 19801
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Contact phone (302) 777-4350 Email dcarickhoff@archerlaw.com

 

Name

Bar number 3715

 

Number Street

State Delaware

 

City State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

 

Executed on
MM /DD /YYYY

 

Signature of attorney

Date signed 0 [/p1[20-

MM°/DD /1YYYY

x

Signature of petitioner or representative, including representative's title

 

 

 

 

Official Form 205 Involuntary Petition Against a Non-individual page 4

 
Case 20-10037-CSS Doci1 Filed 01/07/20 Page 6of9

Corporate Ownership Statements

 
 

 
Case 20-10037-CSS Doc1 Filed 01/07/20 Page 8 of 9

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF DELAWARE

x
In re: Chapter 11
TOUGH MUDDER INCORPORATED and Case No. ~
TOUGH MUDDER EVENT PRODUCTION Case No. —
INCORPORATED,

Alleged Debtors.
X

 

CORPORATE OWNERSHIP STATEMENT

Trademarc Associates Inc. (“Trademarc”), petitioning creditor in the above-captioned
cases, pursuant to Fed. R. Bank. P. 7007.1, states that there is no corporation that, directly or
indirectly, owns 10% or more of any classes of the equity interest in Trademarc.

Dated: Bangor, Pennsylvania IA Be 2 .
January © , 2020 .

Marc\Bolicelli
President of Trademarc Associates Inc.

217826269v1

 

 
Case 20-10037-CSS Doci1 Filed 01/07/20 Page 9of9

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF DELAWARE

Xx
In re: Chapter 11
TOUGH MUDDER INCORPORATED and Case No. —
TOUGH MUDDER EVENT PRODUCTION Case No. —
INCORPORATED,

Alleged Debtors.
x

 

CORPORATE OWNERSHIP STATEMENT

David Watkins Homes Inc. (“David Watkins Homes”), petitioning creditor in the above-
captioned cases, pursuant to Fed. R. Bank. P. 7007.1, states that there is no corporation that,
directly or indirectly, owns 10% or more of any classes of the equity interest in David Watkins

Homes.

Dated: Lafayette, Indiana NS ee
January 06 2020

° David Watkins
President of David Watkins Homes Inc.

217826293v1

 
